Order filed June 4, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00350-CV
                                   ____________

                         JIMMY GETTINGS, Appellant

                                         V.

DARLENE BOUNDS, GRADY GETTINGS, BELVA GETTINGS, CHURCH
     OF CHRIST, MILL ROAD, OF DURHAM, NORTH CAROLINA,
     CHURCH OF CHRIST OF CAMPIONS OF HOUSTON, TEXAS
                      DOES 1-25, Appellees


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-02794

                                      ORDER

      On May 13, 2019, appellant filed a statement of inability to afford payment
of court costs in this case. This court deemed appellant indigent for purposes of the
appellate filing fee only on May 21, 2019. See Tex. R. App. P. 20.1. This court
further informed appellant that to obtain the clerk’s record without payment of costs,
a party must file a statement of inability to afford payment of court costs in the trial
court. See Tex. R. Civ. P. 145. No response has been filed.

      Accordingly, appellant is ordered to provide proof to this court that he has
made arrangements to pay for the clerk’s record or has filed a statement of inability
to afford payment of court costs pursuant to Rule 145 of the Texas Rules of Civil
Procedure. See Tex. R. App. P. 35.3(c). Such proof must be filed by June 14, 2019.

      If appellant fails to comply with this order, the appeal may be dismissed. See
Tex. R. App. P. 37.3(b).

                                    PER CURIAM